Citation Nr: 0430721	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  96-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee meniscectomy, rated as 20 percent 
disabling.

3.  Evaluation of degenerative joint disease of the left 
knee, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2000, the Board remanded this case.  A hearing 
was scheduled and the veteran failed to report.  In September 
2000, the Board remanded this matter for additional 
development.

In an August 2001 rating determination, the RO increased the 
veteran's evaluation for PTSD from 10 to 30 percent, 
effective March 1994.

In a July 2002 rating determination, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation.  This constitutes the full grant of benefits 
sought with regard to this issue and it is no longer before 
the Board.

In a March 2003 rating determination, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent disability evaluation effective 
March 1994.  The veteran has continuously appealed his 
overall rating for his left knee disability.  The Board 
therefore finds that the matter of the evaluation of 
degenerative joint disease of the left knee, rated as 10 
percent disabling is before the Board.  

In July 2003, the Board remanded this case to the RO for 
further development.  


FINDINGS OF FACT

1.  Due to the veteran's PTSD, his ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reasons of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; the veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity.

2.  The veteran has severe instability of the left knee.  

3..  The veteran's degenerative joint disease of the left 
knee limits flexion of that leg to 120 degrees, extension is 
to zero degrees; the veteran has pain, but he does not 
approximate either a functional restriction to 30 degrees of 
flexion or 15 degrees of extension.  


CONCLUSIONS OF LAW

1.  A schedular rating of 50 percent for PTSD is warranted 
from the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (regulations in effect prior to 
November 7, 1996); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2003).

2.  The schedular criteria for a 30 percent rating for 
instability of the left knee due to postoperative residuals 
of left knee meniscectomy, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 
5257 (2003).

3.  Degenerative joint disease of the left knee is no more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45,4.59, 4.71a, Diagnostic 
Code 5010-5260-5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a July 
2003 letter.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  The veteran was also provided notice that 
he should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help her 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined multiple times.  
The records satisfy 38 C.F.R. § 3.326.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In a June 1969 rating decision, service connection was 
granted for residuals of a meniscectomy of the left knee and 
a 10 percent rating was assigned effective January 1969 under 
Diagnostic Code 5259.  In a November 1979 rating decision, 
the disability rating was increased to 20 percent effective 
February 1979 under Diagnostic Code 5257 based on a VA 
examination which showed instability of the left knee.  

In June 1994, the veteran was afforded a VA joints 
examination.  Currently, the veteran reported that his left 
knee was productive of sometimes dull and sometimes sharp 
pain.  The veteran had been walking about 6 blocks daily, but 
about 2 years ago, he started hearing grinding and popping in 
his left knee and he began having pain.  Since then, he had 
only been able to walk about 1/2 block daily.  He complained 
that he had been having pain in the left knee posteriorly, 
laterally, for the last 6 months.  Physical examination 
revealed that the veteran walked with a normal gait, was able 
to heel and toe walk, and could squat all the way down and 
return.  Extension of the left knee was to zero degrees.  
There was a surgical scar over the left knee, anteromedially, 
12 inches by 1/4 inch.  There was a surgical scar over the left 
knee posteromedially, 2 inches by 1/4 inch.  Sensation was 
intact in the left lower extremity and his girth measurement 
was equal to the right side.  The left knee was unstable 
medially in the distal segment, the left knee moved medially 
about 20 inches.  Lachman's test was positive and the distal 
segment of the left knee moved forward by 1/2 inch.  The Drawer 
test was negative.  McMurray's test caused pain over the left 
knee anteromedially and anterolaterally.  The diagnoses were 
multiple injuries of the left knee; status post left knee 
medial meniscectomy; laxity of the left knee, lateral 
ligament; laxity of the left knee, anterior cruciate 
ligament; damage to the left knee, anterior medial meniscus 
and the left knee lateral meniscus; and mild degenerative 
joint disease.  

In July 1994, the veteran was afforded a VA PTSD examination.  
At that time, it was noted that the veteran was married with 
a son.  It was further noted that the veteran had been at his 
current employment for 15 years and had some ups and downs 
with his supervisor.  Mental status examination revealed that 
the veteran was alert and fully oriented.  His mood was 
mildly dysphoric and his affect showed full range.  The 
veteran denied current homicidal ideation.  The veteran had 
no reported history of losing control or hurting anyone.  
There was no evidence of delusions or hallucinations.  The 
veteran reported that one of his supervisors had a long-
standing grudge against him which had resulted in demotions 
and lost promotions.  He denied alcohol and drug abuse 
problems.  The veteran reported frequent intrusive 
recollections of Vietnam and frequent flashbacks.  He 
indicated that he was completely unable to ignore a 
helicopter overhead and felt the need to study the helicopter 
to watch wherever it proceeded.  However, he was unable to go 
near or ride in a helicopter.  Thought of night ambushes 
continued to bother the veteran.  He also continued to 
reexperienced events relating to a number or near misses 
while in Vietnam.  The veteran related that he had frequent 
crying spells and anger outbursts.  His sleep was poor and he 
had early morning awakening.  His appetite was good.  He 
reported some increased startle response.  The veteran was 
competent.  The diagnoses were PTSD and major depression.  
The GAF was 65.  

In July 1994, the veteran was also afforded a mental disorder 
examination.  Mental status examination revealed that the 
veteran was alert, oriented, pleasant, and cooperative.  He 
spoke methodically.  He was obviously very intelligent.  His 
speech was clear, coherent, and methodical.  He denied 
suicidal and assaultive ideations.  He had not been involved 
with alcohol or drugs.  His speech reflected clarity of 
thought.  His affect was full, but when talking about Vietnam 
or depression, it became constricted and his eyes appeared 
sad.  His math and proverbs were excellent.  His memory was 
excellent.  His similarities were excellent.  The diagnosis 
was PTSD.  

In a September 1994 rating decision, service connection was 
granted for PTSD and a non-compensable rating was assigned 
effective March 1994.  

In February 1996, the veteran was afforded a private 
orthopedic examination by A.L., M.D.  Currently, the veteran 
was utilizing a derotation brace.  He was still 
intermittently limping and had ongoing weakness in the left 
lower extremity.  He continued to experience recurrent 
buckling in the left knee and he had marked left knee 
instability due to a complete tear of the anterior cruciate 
ligament, torn medial collateral ligament, and total medial 
meniscectomy.  He was having difficulties with activities 
which tended to put strain on the left lower extremity and he 
had difficulty with any type of kneeling or squatting 
activities at that time.  Osteoarthritic changes had 
continued to progress and his symptoms had intensified.  The 
veteran complained of severe instability and buckling.  He 
related that he had difficulty climbing stairs, ramps, or 
slopes; difficulty with walking on uneven ground; weakness in 
the left lower extremity; an inability to kneel or squat; 
recurrent swelling; and left knee pain increased with 
standing and walking.  

Physical examination revealed well-healed surgical incisions 
over the medial aspect of the knee.  Severe pain was elicited 
with palpation over the medial joint line and medial 
collateral ligament.  There was marked pain noted with valgus 
stress.  The knee opened with valgus stress which was 
consistent with medial collateral ligament instability.  
There was markedly positive Drawer sign of +4/4.  Pivot shift 
testing was positive.  There was pain with palpation over the 
medial femoral condyle.  There were positive patella 
inhibition and patella grind tests.  Pain was elicited with 
any patellofemoral manipulation.  There was +1 swelling of 
the knee.  There was no pain over the lateral joint line or 
lateral collateral ligament.  McMurrays's sign and Appley 
sign appeared negative.  There was quadriceps weakness on the 
left.  The veteran was unable to squat, kneel, or duck walk 
because of his left knee symptoms.  There was 1 inch of 
atrophy of the left thigh and 1/2 inch of the left calf.  
Extension of the knee was to zero degrees and flexion was to 
140 degrees.  The diagnoses were chronic several left knee 
instability secondary to complete tear of the anterior 
cruciate ligament, tear of the medial collateral ligament, 
and total medial meniscectomy; traumatic osteoarthritis of 
the left knee with patella chondromalacia; status post left 
knee surgery, strain/tear of the medial collateral ligament, 
and complete rupture of the anterior cruciate ligament.  

In April 1996, the veteran testified at a personal hearing.  
With regard to his PTSD, the veteran reported that he had 
angry outbursts at work and was "quick" with his family as 
well.  He related that he did not really have any friends and 
did not socialize.  He indicated that he did not like being 
in crowds.  He reported that he slept poorly and had 
nightmares and dreams of Vietnam.  He stated that he felt 
depressed.  In addition, he had startle reaction.  He 
indicated that he had some memory problems.  With regard to 
his left knee, the veteran related that he wore a brace and 
could only walk a couple of blocks.  The veteran's 
representative referred to the private February 1996 medical 
report with regard to the left knee.  

In a May 1996 determination, the disability rating was 
increased to 10 percent for PTSD effective March 1994, the 
date of service connection.  

In June 1998, VA afforded the veteran an orthopedic 
examination.  The veteran related that recently, while at 
work, he pivoted his left knee and had an episode of 
instability.  The veteran companied of left lower extremity 
pain radiating down to the ankle and up to the hip.  He 
complained of instability symptoms, swelling, clicking, and 
popping in the knees.  The pain was sharp and burning.  It 
was worse with sitting, standing, walking, and bending.  He 
stated that he used a brace most of the time.  He reported 
that he was not taking medication.  Physical examination 
revealed that there was definite antalgia to the left on his 
gait.  The left thigh showed mildly atrophy.  The left knee 
showed tenderness at the anteromedial joint line and the 
patellofemoral joint line.  There was 2+ Lachman's and a 
positive pivot shift test.  There was range of motion from 
zero to 140 degrees.  There was 1+ varus valgus instability.  
There was no effusion.  There was a scar anteromedially on 
the left knee.  The diagnoses were status post open total 
meniscectomy of the left knee; anterior cruciate of the 
ligament deficiency of the left knee; and strain of the 
medial collateral ligament as demonstrated by MRI, dated in 
1991.

In November 1998, VA afforded the veteran a psychiatric 
examination.  Mental status examination revealed that the 
veteran's employment and social functioning was not severely 
impaired.  There was no evidence of impairment in thought 
process or communication.  There was no evidence of delusions 
or hallucinations.  There was no inappropriate behavior.  
There was no suicidal or homicidal ideation.  Grooming and 
hygiene were good.  The veteran was oriented times three.  Hs 
short and long term memory was good.  There was no obsessive 
or ritualistic behavior.  Rate and flow of speech were normal 
with no obscure patterns.  He did not report any panic 
attacks.  It was noted that the veteran was angry, but was 
not severely depressed or anxious.  The examiner stated that 
the level of anxiety and depression was mild.  There was no 
evidence of severe symptoms.  His cognitive functioning was 
within normal limits.  He continuously complained about VA 
sending him for the examination.  There was no severe 
impairment in impulse control.  The veteran's sleeping 
pattern was not severely impaired.  The diagnosis was PTSD.  
GAF was 71.  The veteran had been employed in the same 
capacity for 19 years.  The examiner opined that the level of 
severity of PTSD was mild.  

In November 2000, the veteran was afforded a VA joints 
examination.  His walking distance was limited to 1 block 
before he rested.  His standing tolerance was 45 minutes.  
His driving was not affected.  He reported that his knee was 
not locking, but it gave way once per day.  He stated that he 
wore his brace depending on the amount of symptoms he 
experienced.  Physical examination revealed that he walked 
with an antalgic limp on the left.  Girth measurement was 
smaller on the left.  His range of motion was from zero to 
150 degrees.  On valgus stress, the veteran exhibited mild 
giving way.  A Lachman test was 2+/3.  Drawer test was 2+/3.  
There was an equivocal pivot shift sign.  There was mild 
discomfort on Appley and McMurray tests.  The diagnoses were 
status post open total meniscectomy of the left knee; 
anterior cruciate ligament deficiency of the left knee; and 
strain of the medial collateral ligament.

In November 2000, the veteran was afforded a VA psychiatric 
examination.  Mental status examination revealed that the 
veteran's hygiene and grooming were good.  He was alert and 
fully oriented.  His mood was dysphoric.  Affect was broad 
and appropriate to speech content.  He was tearful when 
describing Vietnam.  He was cooperative in responding to 
questions and appeared to respond candidly.  The veteran's 
speech was goal-directed and normal in rate and volume.  
Thought processes were coherent and organized and thought 
content was relevant.  There was no impairment in memory 
observed.  Judgment and insight were good.  The veteran 
displayed no unusual mannerisms and his posture was 
unremarkable.  His behavior was appropriate throughout.  He 
related that he almost became "unglued" when he arrived for 
the appointment and was told that he was not on the schedule, 
however, he stated that he held his anger in and went to the 
parking lot.  When he returned, he was able to control 
himself.  No psychotic symptoms were evidence during the 
interview.  The veteran related that he sometimes heard 
babies crying which was associated with his combat 
experienced, but it was unclear whether or not these were 
hallucinations as they occurred at night.  Psychological 
testing was performed which showed that his depression had 
worsened and that he had feelings of pessimism, failure, loss 
of pleasure, loss of interest in people and activities, self-
dislike, inability to cry, loss of energy, loss of sleep, 
irritability, difficulty concentrating, fatigue, and loss of 
interest in sex.  The veteran also reported suicidal 
thoughts, but denied that he would act on them.
The examiner indicated that the results of the evaluation 
indicated that the veteran met the criteria for a diagnosis 
of PTSD and major depression.  The veteran's symptoms caused 
him clinically significant distress and impairment in social 
and occupational functioning.  His problems with anger and 
irritability have affected his ability to advance 
professionally.  The extent to which he isolated himself and 
withdrew from social contact and the difficulty he has 
connecting emotionally with others has affected his 
relationships with his wife and son and his ability to 
establish friendship relationships.  The results also showed 
that the veteran's symptoms had worsened since 1994.  The GAF 
was 60.  

In an August 2001 rating decision, the veteran's disability 
rating for PTSD was increased to 30 percent effective March 
1994, the date of service connection.  

In December 2002, the veteran was afforded a VA joints 
examination.  The veteran complained of having constant left 
knee pain, particularly on walking and standing.  The veteran 
indicate that he could stand for less than a mile and could 
walk for less than 1/2 block.  The veteran related that he 
declined medications.  The veteran stated that he used a 
brace on and off depending on his symptoms.  The veteran 
related that he was unable to squat and kneel down because of 
pain and reported that he had left leg pain that went down 
the left side of his knee and into his foot.  He also had a 
sensation of pain in the calf area.  Physical examination 
revealed that the veteran had an antalgic gait and decreased 
stand phase on the right side.  The left knee showed slight 
bounce tendency.  Active range of motion was from zero to 120 
or zero to 140 degrees.  Girth on the left was smaller than 
on the right.  The veteran had negative Lachman and Drawer 
tests.  Valgus and varus strain caused slight give.  The 
veteran had negative Appley and McMurray tests although the 
veteran exhibited discomfort.  Patellar grind was negative.  
There was palpable crepitus.  The MRI done in 2000 showed 
abnormal contour and increasing density of the medial 
meniscus especially at the posterior horn.  It was noted that 
this could be related to previous surgery versus chronic tear 
laceration.  The veteran's anterior cruciate ligament was 
poorly defined and could not be visualized which would have 
been related to the prior tear or injury.  There was mild 
subchondral irregularity of the medial femoral condyle 
particular surface, post-traumatic, degenerative or post 
surgical in nature.  Small joint effusion was present with 
Baker's cyst noted at the posterior medial knee.  

In summary, it was noted that the veteran had functional 
limitation secondary to pain and degenerative changes, i.e., 
limited standing tolerance and walking tolerance.  In 
addition, the veteran exhibited some disuse atrophy of the 
left thigh and left calf.  


Evaluation of PTSD

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for PTSD, the Board finds that some 
discussion of Fenderson v. West, 12 Vet. App 119 (1999) is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case (such as this) in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim, a practice known as "staged rating."  In this case, 
the disability has not significantly changed and a uniform 
rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The veteran is rated under Diagnostic Code 9411.

Prior to November 7, 1996, Diagnostic Code 9411 was rated 
using the General Rating Formula for Psychoneurotic/Mental 
Disorders.  This formula, prior to November 7, 1996, provides 
a 30 percent rating for PTSD in which the ability to 
establish or maintain effective or wholesome relationships 
with people is definitely impaired; and in which by reason of 
psychoneurotic symptoms the initiative, flexibility, 
efficiency, and reliability levels are so reduced as to 
result in definite industrial impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," and a representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93; Hood 
v. Brown, 4 Vet. App. 301 (1993).  The Board and the RO are 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(d)(1).  A 50 percent rating for PTSD is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; and when, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

The formula provides for a 100 percent rating for psychiatric 
disability: 1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth above are 
each independent bases for granting 100 percent.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  The Board notes that 
the new version of the regulation may only be applied as of 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
The revised rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130.


Old criteria

In applying the old rating criteria to the medical evidence, 
the Board finds that a rating of 50 percent is warranted.  A 
50 percent rating for PTSD is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The veteran has difficulty at his 
place of employment due to his angry outbursts related to his 
PTSD.  He has had episodes with supervisors when he has been 
unable to control his anger.  Examiners have documented these 
difficulties.  He is less reliable, flexible, and efficient 
due to these outbursts.  Thus, considerable industrial 
impairment is shown.  Likewise, the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  The veteran has a 
tendency to isolate himself and not socialize with others.  
He maintains his relationships with his family and recognizes 
the need to do so, but he does not seek friendships, 
otherwise.  Accordingly a 50 percent rating is warranted 
under the old criteria.  

However, a 70 percent rating is not warranted.  The veteran's 
psychoneurotic symptoms are not of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The veteran has the noted 
difficulties at work, however, he has in fact been able to 
maintain the same employment for over 20 years on a full-time 
basis.  Likewise, his ability to establish or maintain 
effective or favorable relationships with people is not 
severely impaired.  The veteran has been married for over 20 
years and maintains relations with his wife and son.  
Although he is not as close as he would like to be, he has 
been able to function and sustain his family unit.  In 
addition, while the veteran is not a social person, he has 
been able to function with his clients and co-workers to the 
extent that he has maintained his job for many, many years.  
Accordingly, a 70 percent rating is not warranted.  


New criteria

Under the new criteria, the veteran's PTSD also warrants a 50 
percent rating, but no more.  

In order for a 50 percent rating to be warranted under the 
applicable criteria, the veteran's psychiatric disorder would 
need to result in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  However, in considering the overall 
picture, the veteran's PTSD more nearly approximated the 
criteria for a 50 percent rating.  He has constricted affect, 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  His problems with anger negatively impacted 
his functioning with others on a personal and professional 
level.  However, he was cognitively intact and was able to 
function without deficits in his speech, memory, and 
judgment.  

A 70 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas.  He has some 
suicidal ideation, but no intent or plan; no homicidal 
ideation, no obsessional rituals which interfere with routine 
activities; no speech that was intermittently illogical, 
obscure, or irrelevant; no panic attacks; his depression did 
not render him unable to function independently, 
appropriately and effectively; although he has some impaired 
impulse control, he was not violent; no spatial 
disorientation; and no neglect of personal appearance and 
hygiene.  The veteran has difficulty in adapting to stressful 
circumstances like his work setting, but he was able to 
maintain long-term and full-time employment.  Likewise, he 
has social limitation, but not the complete inability to 
establish and maintain effective relationships.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating, but no more, is warranted for the appeal 
period.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability causes marked interference 
with his employment beyond that contemplated within the 
assigned rating, the assigned rating contemplate industrial 
impairment, or that such causes frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

Evaluation for Left Knee

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected left knee disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The veteran's left knee has been assigned 2 separate ratings: 
a 20 percent rating for postoperative residuals of a left 
knee meniscectomy under Diagnostic Code 5257, and 10 percent 
rating for degenerative joint disease of the left knee under 
Diagnostic Code 5010.  

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by x- ray findings, is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the joint is non-compensable, a 
rating of 10 percent is for application for each joint 
affected by limitation of motion.  

Under Diagnostic Code 5260, the rating schedule provides a 20 
percent rating where flexion is limited to 30 degrees, and a 
30 percent rating where flexion is limited to 15 degrees.  
Under Diagnostic Code 5261, the rating schedule a 20 percent 
rating where extension is limited to 15 degrees, and a 30 
percent rating for limitation to 20 degrees.  Full range of 
motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Such, is the case here.  The veteran has been assigned 
separate ratings.  


Diagnostic Code 5257

In this case, severe lateral instability has been shown.  The 
veteran's instability has been described by medical 
professionals as being marked or severe.  Due to his 
instability/giving way, the veteran is unable to engage in 
prolonged standing or walking.  Currently, he also cannot 
kneel or squat.  He wears a derotation brace.  In light of 
the instability and functional limitations, a 30 percent 
rating is warranted under Diagnostic Code 5257.  This is the 
maximum rating available under this code.  


Diagnostic Codes 5010-5260 and 5010-5261

In order to warrant an evaluation in excess of 10 percent, 
the veteran must have actual limitation or the functional 
equivalent of limitation of extension to 15 degrees or the 
actual limitation of flexion or the functional equivalent of 
limitation of flexion to 30 degrees.  

The veteran's range of motion, at worse, is from zero to 120 
degrees.  

The veteran complains of pain.  However, even considering his 
complaints of pain, nothing suggests actual limitation or the 
functional equivalent of flexion to 30 degrees or extension 
to 15 degrees.  Specific range of motion testing has been 
undertaken in that regard.  The veteran was able to flex his 
right knee to 120 degrees, at worse.  No impairment of 
extension was documented.  

The veteran is competent to report that he has pain in his 
left knee.  He is competent to state that his activities are 
limited.  The veteran's testimony in that regard was 
credible.  The Board believes that he has a limp, has painful 
motion and some limitation of motion, and that his activities 
are negative impacted by his right knee impairment.  

The Board accepts that the veteran has limitation of motion, 
limitation of function, and painful motion.  However, the 
functional impairment remains better than limitation of 
extension to 15 degrees or limitation of flexion to 30 
degrees, even taking into consideration the complaints of 
pain, excess fatigability, weakness, or any other functional 
impairment associated with motion.  Even if the testimony is 
accepted without question, nothing reflects limitation of 
motion or the functional equivalent thereof approaching 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  Accordingly, with regard to the 
left knee arthritis, a rating in excess of 10 percent is not 
warranted. 

The veteran has scarring of the left knee, however, is not 
productive of symptoms warranting a compensable rating.  See 
Diagnostic Code 7804.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left knee disability has caused 
marked interference with his employment beyond that 
contemplated by the assigned ratings.  The veteran reports 
that he is employed full-time.  His left knee disability has 
not required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

Accordingly, the evidence supports a 30 percent rating for 
severe lateral instability, but the preponderance of the 
evidence is against the claim for a higher rating for 
degenerative arthritis of the left knee, and there is no 
doubt to be resolved in that regard.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

A rating of 50 percent for PTSD is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A rating of 30 percent for instability of the left knee due 
to postoperative residuals of left knee meniscectomy, is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



